Case 1:18-cv-01143-JCH-JHR Document1 Filed 12/07/18 Page 1 of 21

U.S. District Court

 

District of New Mexico
18 DEC ~7 ARIE O4

case no_ TEN MAS KEANE

Tisha Brick Pro Se Parent

on behalf of Student A.B.

Plaintiff,
Vs.

Estancia Municipal School District

EMSD Legal Counsel Evelyn Howard-Hand
& Lorie Gerkey

of Walsh Gallegos Treviiio Russo & Kyle P.C.

Chief Stephanie Reynolds & Officer Mico Fernandez
of Estancia Police Department

Vanessa Gutierrez of Triple A Participant Self Direction LLC
State of New Mexico

New Mexico Public Education Department

The Office of Civil Rights Denver Division

Deputy District Attorney Ray Sharbatt.

Defendants.
Case 1:18-cv-01143-JCH-JHR Document1 Filed 12/07/18 Page 2 of 21

Federal Complaint

1. Plaintiff brings this complaint before this court due to the complex nature of the
complaint which encompasses multiple claims, against multiple defendants who are
accused of violating multiple Federal laws toward both the student Anthony Briek and
the Parent Tisha Brick. The laws violated appear to fall primarily under Section 504,
ADA, and IDEA.

2. Plaintiff is Pro Se Parent Tisha Brick, mother of student Anthony Brick. Both reside at
1414 W. Josephine Ave. Estancia, NM 87016, mailing address is PO Box 1082 Estancia,
NM, Phone numbers are: HM (505) 384-2803, Cell (505) 910-6106.

3. Defendants are: Estancia Municipal School Districts’ legal counsel Evelyn Howard-Hand
and Lorie Gerkey of Walsh Gallegos Trevifio Russo & Kyle P.C., The following Estancia
Municipal District Faculty: Superintendent Joel Shirley, Special Education Director
Karen Pai, Secondary Schools Instructional Principal Athena Trujillo, Dean of Students
Denise Smythe, Principal Mindy Lingnau, Special Education Teacher Cynthia Golden,
School Psychologist Joe DiRaddo, School Social Worker Danielle Trujillo, Diagnostician
Marla Lehman, Speech Language Pathologist Mandy Thrasher, Occupational Therapist
Leona Segura, School Nurse Chariti Sanchez, Regular Education Teacher Julie Morales,
Educational Assistant Desirae Candelas, Educational Assistant Maria Fields, School
Secretary Aimee Waits, Regular Education Teacher India Encinas, Chief Stephanie
Reynolds and former Officer/SRO Mico Malinzak-Fernandez of Estancia Police
Department contracted with EMSD, Vanessa Gutierrez former Support Broker for

Plaintiff of Triple A Participant Self-Direction LLC, the State of New Mexico, the New
Case 1:18-cv-01143-JCH-JHR Document1 Filed 12/07/18 Page 3 of 21

Mexico Public Education Department, the Office of Civil Rights Denver Division, and
Deputy District Attorney Ray Sharbatt.

. Anthony Brick is an 11-year-old former student of Estancia Municipal School District
(EMSD) who is legally diagnosed with Undifferentiated Schizophrenia, Post Traumatic
Stress Disorder, Attention-Deficit Hyper-Active Disorder (the combined type), and
Developmental Delay.

. Both Tisha Brick and Anthony Brick have been legal participants of the Medical
Cannabis Program in the State of New Mexico since 2015.

. Anthony Brick has a legal Doctor’s recommendation to be given Medical Cannabis daily
as necessary routine medication for mental health management, as well as having the
recommendation of needing medical cannabis as a PRN in moments of severe and
uncontrollable mental health behavioral crises in which de-escalation cannot be fully
achieved.

. Plaintiff Tisha Brick has been and currently is the legal caregiver under the Medical
Cannabis Program. Tisha Brick has been and currently is the primary responsible person
for managing and administering the medication for minor Anthony Brick including when
he needed a PRN administered at school.

. Anthony Brick attended EMSD from his Pre-Kindergarten school year beginning in
2012. He was involuntarily withdrawn from EMSD by EMSD in his Fourth-grade school
year on February 6, 2018 after months of an unresolved educational dispute between
Tisha Brick and EMSD.

. Plaintiff held public Due Process Hearing 1718-14 against EMSD before State Appointed

Hearing Officer Morgan Lyman from August 20, 2018 - August 26, 2018. The Hearing
10.

11.

12.

13.

Case 1:18-cv-01143-JCH-JHR Document1 Filed 12/07/18 Page 4 of 21

Officer issued his decisions on December 3, 2018 granting Tisha Brick Due Process in
part and denying her in part.

The Hearing Officer did not have lawful jurisdiction over many of the issues that this
complaint addresses, and new issues of complaint developed Post-Hearing between
Plaintiff, EMSD, Estancia Police Department, and legal counsel Evelyn Howard-Hand
and Lorie Gerkey.

The Hearing Officer appeared to have been biased from the beginning of the Due
Process, by doing many biased things such as abuse of discretion, favoritism toward the
respondent counsel in as well as after the hearing and using the respondent counsels’
recent active case Sledge V. APS against the plaintiff in the Due Process findings.
Plaintiff is aggrieved by the Hearing Officers’ decisions that do not find a denial of
FAPE. The Hearing Officer cannot have made an educated and informed decision on
these issues since he did not give weight to the majority of relevant evidence in this case.
He helped the respondents’ counsel to bar 90 percent of the plaintiffs’ evidence making it
impossible to for the plaintiff to provide a clear and informed case. This set the stage for
allowing most of the defendants to avoid answering critical questions and commit
perjury.

The Hearing Officer appears to have rushed through his findings and made several
factual errors and didn’t attempt to issue a remedy to any of the issues that he found
FAPE was denied on. He instead blamed the Pro Se parent for not giving him anything
past “speculation” to go by, although a list of reasonable remedies were submitted to the

Hearing Officer.
14

15.

16.

17.

18.

Case 1:18-cv-01143-JCH-JHR Document1 Filed 12/07/18 Page 5 of 21

. No complaints have been nor will be brought against Chariti Sanchez and Julie Morales,

they are defendants by default, they are listed only for the reasons of being employed
through EMSD, having been active IEP team members for former student Anthony Brick,
and having been witnesses who testified in public Due Process Hearing 1718-14.

Tisha Brick had and still currently has personal friendships outside of school with Chariti
Sanchez and Julie Morales. Tisha Brick had and no longer has, due to the retaliatory and
discriminatory positions/actions taken during the ongoing legal dispute between Tisha
Brick and EMSD, personal friendships and/or personal relationships with Aimee Watts,
Mindy Lingnau, India Encinas, and Desirae Candelas.

During the month of September 2017 Tisha Brick and Mindy Lingnau began to establish
a mutually consensual personal relationship leaning towards intimacy and the only person
within the school district who knew of it at the time due to obvious reasons of desiring
privacy, was Tisha Brick’s former best friend Aimee Watts, a close friend of Aimee’s
outside of school who was also formerly friends with Tisha Brick, and Aimee Watts’
live-in boyfriend Wesley Kahlil Ducker also formerly friends with Tisha Brick.

Tisha Brick asked Mindy Lingnau for her personal cellphone number in the beginning of
September 2017 in order to further pursue Mindy Lingnau personally, including but not
limited to setting up a date for September 24, 2017 between the two outside of school.
Mindy Lingnau happily directed Aimee Watts to give Tisha Brick her number and even
confirmed to Tisha Brick it was her personal number that day via text message.

On September 26, 2017, just a few days after canceling a planned personal date with
Tisha Brick and suddenly refusing to respond personally to Tisha Brick via text message

and phone calls, Mindy Lingnau without any justifiable reason, unlawfully and
26.

27.

28.

29.

30.

Case 1:18-cv-01143-JCH-JHR Document1 Filed 12/07/18 Page 6 of 21

personally with Tisha Brick due to “fearing being hurt in relationships” due to Mindy
Lingnau’s past relationship history. This is documented via text message.

During October and November of 2017 Mindy Lingnau told Tisha Brick on several
different occasions she was ok with Tisha Brick pursuing her outside of school and even
told Tisha Brick that “it was better to catch her at the spur of the moment in order to be
able to get a personal date”. This is documented via text message from Tisha Brick.
During the month of October 2017, Chariti Sanchez and Tisha Brick witnessed
inappropriate interactions happening between Special Education teacher Cynthia Golden,
Desirae Candelas, and Anthony Brick. These interactions are believed to be a significant
factor to a sudden increase in Anthony’s behavioral outbursts at school which were
requiring constant restraint, seclusion, and medication PRN’s.

During the month of October 2017 Chariti Sanchez and Tisha Brick sought Mindy
Lingnau’s help on the issues both in person and through email. Mindy Lingnau refused to
help and inappropriately insisted that the issue needed to be resolved with the entire IEP
team.

Tisha Brick sought information and/or documentation from Cynthia Golden and Desirae
Candelas as to why the student was having almost daily outbursts, both told Tisha Brick
they had no idea why. It was discovered in the Due Process Hearing when Desirae
Candelas testified, that Desirae Candelas had a notebook of documentation on Anthony
Brick that she deliberately withheld from Tisha Brick and the rest of the IEP team.
Tisha Brick requested a short meeting in-person with Mindy Lingnau on November 2,
2017 and in conjunction with secretary Aimee Watts, was given an “EMSD lanyard” to

be considered a permanent visitors pass so that Tisha Brick could legitimately spend an
31.

32.

33.

34.

Case 1:18-cv-01143-JCH-JHR Document1 Filed 12/07/18 ‘Page 7 of 21

unspecified amount of days on campus observing Anthony Brick in school all day every
day, in order to attempt to get to the bottom of the frequent behavioral crises since Mindy
Lingnau couldn’t help. Mindy Lingnau agreed to this proposition.

During October-November 2017, Tisha Brick was also seeking the help of administrators
Athena Trujillo and Denise Smythe to help principal Mindy Lingnau learn her duties with
Anthony Brick as a special education student as there was a claim that Mindy Lingnau
was “new and inexperienced” despite Mindy Lingnau holding a staggering 19 years of
teaching experience in all grade levels and other impressive trainings as she boasted
about in her welcome letter to the school and community at the beginning of the 2017-
2018 school year.

On November 10, 2017 Aimee Watts handed Tisha Brick a “volunteer
packet/background check form” and stated she was instructed by Athena Trujillo and
Mindy Lingnau to have Tisha Brick fill out both forms in order to be on campus.

Tisha Brick became highly upset by this action since both Athena Trujillo and Mindy
Lingnau had seen Tisha Brick several times over the last week while Tisha Brick was
observing her son on campus and neither mentioned this to her.

Tisha Brick emailed both Athena Trujillo and Mindy Lingnau on November 10, 2017
about the issue and requested to be brought in to address any issues that were going on.
Athena Trujillo responded and stated that it was standard procedure at first but after Tisha
Brick requested in person communication, Athena Trujillo then changed positions and
stated they issued the form because there were some alleged “complaints” about Tisha

being in the front office all day, breaking confidentiality, etc. Tisha requested repeatedly
35.

36.

37.

38.

Case 1:18-cv-01143-JCH-JHR Document1 Filed 12/07/18 Page 8 of 21

by email to be brought in to talk about any issues with administrators and was denied
these requests and then later ignored completely by administrators.

An Eligibility Determination Team meeting for Anthony Brick was scheduled on
November 16, 2017 but since Tisha Brick had been told via the secretary by
administration she couldn’t be on campus without having completed the form given to
her, this put Anthony at risk because Tisha Brick was the primary behavioral crises
responder for Anthony, tension was be rising between Tisha Brick and EMSD, and
administration refused to meet with her about the issues, Tisha Brick could not attend the
meeting and pulled Anthony Brick from school for his safety around November 15, 2017.
The IEP team held the EDT meeting without Tisha Brick present and simply gave her the
documentation that was reviewed in the meeting later.

After almost two full school years of it being allowed and after the parent began
advocacy for Anthony Bricks’ educational rights to be reviewed and lawfully upheld, on
November 16, 2017 Mindy Lingnau and Karen Pai in an act of retaliation to the
advocacy, announced to the IEP team in an EDT meeting without parent present, that
they would no longer allow Anthony Brick to be administered his medical cannabis by
Tisha Brick on or near school grounds due to claims of allegedly being at sudden risk of
violating state and federal laws which allegedly prohibit the allowance of medically
prescribed cannabis on school premises and within 300 feet of school premises.

Tisha Brick sought the advocacy of former support broker Vanessa Gutierrez as well as
reaching out for legal advocacy from Disability Rights of New Mexico. Tisha Brick was
instructed by both sources to forward as many emails as possible to give some evidence

as to what was going on between EMSD.
39

40.

41.

42.

43.

44,

Case 1:18-cv-01143-JCH-JHR Document1 Filed 12/07/18 Page 9 of 21

. Vanessa Gutierrez had an all-day meeting with EMSD ON November 20, 2017 that was

supposed to pertain to gathering missing documentation from the student file and trying
to gain information on the dispute between EMSD and Tisha Brick since EMSD was
refusing to communicate and or mediate with Tisha Brick as Tisha Brick requested via
email several times to administrators and team members.

In the Due Process Hearing Vanessa Gutierrez testified that she was conspiring behind
closed doors repeatedly against Tisha Brick between the months of November 2017-
January 2018 and this was unknown to Tisha Brick until the Due Process Hearing.
Vanessa Gutierrez testified in conjunction with administrators to meeting among
themselves and discussing among other things the false claim of Mindy Lingnau’s safety
being in imminent danger. She also testified to being shown by Mindy Lingnau all of the
personal text messages between Mindy Lingnau and Tisha Brick, and being shown
personal Facebook posts by Tisha Brick which EMSD claimed were threatening to them.
She was supposed to be advocating for the student and at the time her client,

Tisha Brick was later assured by EMSD on a Prior Written Notice to the November 30,
2017 JEP/BIP revision meeting that she could come to campus without having to fill out
the background check form. |
Tisha Brick was told by Disability Rights of New Mexico towards the end of November
2017 that the case was too complex for them to handle and was referred to Special
Education lawyer Gail Stewart of Granberg and Stewart law firm.

Despite having a significant amount of documented evidence, crisis team responder eye-
witness account, and witness testimony via the Due Process Hearing about the allowance

of and knowledge of Tisha Brick being allowed to administer medical cannabis to
45.

46.

47.

Case 1:18-cv-01143-JCH-JHR Document1 Filed 12/07/18 Page 10 of 21

Anthony Brick at EMSD as a PRN for de-escalation, starting on November 30, 2017 and
lasting through August 26, 2018, Joel Shirley, Athena Trujillo, Denise Smythe, Karen
Pai, Mindy Lingnau, Desirae Candelas, and Maria Fields repeatedly denied under oath,
allowing and/or knowing about Tisha Brick being allowed to administer medical
cannabis on school grounds as part of Anthony Bricks’ Behavioral Intervention Plan.
Towards the end of November 2017, after Tisha Brick provided an offered and school-
administratively requested training including education on the students’ medical cannabis
to the IEP team, administrators, and the Superintendent in order to smooth out ongoing
educational disputes particularly involving Mindy Lingnau, alleged personality conflicts,
and to offset alleged lack of knowledge and/or understanding of how to deal with the
student and parent at school, Joel Shirley unlawfully, unethically, and secretively
attempted to report Tisha Brick to New Mexico’s Department of Health for suspicious
medical cannabis “manufacturing and dosing” in an act of personally biased retaliation.
On December 72017, Principal Mindy Lingnau filed a false report to Children Youth
and Family Department against Tisha Brick 3 weeks after Anthony Brick had been
unable to attend school. The report consisted of allegations of severe abuse and neglect,
educational neglect, starvation of the child to the point of the child being malnourished,
medical cannabis abuse, concerns of the child having direct access to Tisha Bricks’
conceal carry handgun, concerns of no food being kept in Tisha Bricks’ home, and
concerns of the conditions of Tisha Bricks’ home.

Just a few days after the CYFD report, Mindy Lingnau sent out the first of a series of

three letters personally signed by her, from December 2017-January 2018 that all
48.

49.

50.

51.

52.

Case 1:18-cv-01143-JCH-JHR Document1 Filed 12/07/18 Page 11 of 21

threatened further reports to CYFD and Juvenile Parole and Probation Offices if Tisha
Brick didn’t bring Anthony Brick back to school.

In January of 2018, after being instructed by former legal counsel and CYFD to maintain
documented email notifications to the school of why Anthony continued to need to be
absent to satisfy school compulsory attendance law documentation given to parent, Joel
Shirley instructed certain IEP team members to block Tisha Brick’s email
communication.

Tisha found out about her emails being blocked first through Chariti Sanchez due to her
being the only one who was responding to Tisha Brick’s daily email communication.
Chariti Sanchez first went to IT support and was directed to Joel Shirley. Joel Shirley told
Chariti why he instructed staff to do this, and that he would “take care of notifying the
parent and the rest of the team.”

Julie Morales a few days later, sent the parent a screenshot of Kelly Jimenez, Joel
Shirley’s secretary, giving team members step by step instructions on blocking Tisha
Brick’s emails. Julie Morales refused to participate in the corruption and was sent an
intimidating email by Joel Shirley after she questioned the email instructions.

After months of Tisha Brick enduring a 90-day high priority investigation and Tisha
Brick giving CYFD significant amounts of evidence of the legal dispute between Tisha
Brick and EMSD, CYFD unsubstantiated all allegations on the report in February of
2018.

On January 12, 2018 A BIP revision meeting was held with Tisha Brick, all IEP team
members for Anthony Brick, administrators Mindy Lingnau and Karen Pai, and Vanessa

Gutierrez. Former School Resource Officer Mico Fernandez of Estancia Police
53.

54.

55.

56.

Case 1:18-cv-01143-JCH-JHR Document1 Filed 12/07/18 Page 12 of 21

Department attended and participated in this meeting without the parent’s permission and
without the parent’s knowledge until the day of the meeting. Mico Fernandez recorded
the entire meeting with his cellphone without telling anyone.

Mico Fernandez in conjunction with several members of the team and administrators
proceeded to conduct this 2-hour BIP revision meeting in almost every unlawful,
unethical, and most coercive manner possible. Threats of assault charges towards
Anthony Brick for being disabled, other unlawful District proposals toward Anthony
Brick, intimidation tactics toward Tisha Brick, and unlawful/unethical conversations
were had by Mico Fernandez and multiple team members as well as administrators.
Julie Morales was the person sitting closest to Mico Fernandez in the BIP meeting and
was the person who informed Tisha Brick that he had recorded the whole meeting on his
cellphone. If it weren’t for her bravely speaking out to Tisha Brick about it, no one would
have known that they had been recorded.

On January 19, 2018 after Tisha Brick made it clear to the school district via email that
Mico Fernandez was not welcome in meetings nor welcome around Tisha Brick and
Anthony Brick after his coercive behavior in the January 18, 2018 meeting, Mico
Fernandez was present for the second round of the BIP revision meeting between EMSD
and Tisha Brick. Tisha Brick became highly upset at the sight of Mico Fernandez sitting
in the room, declined to hold another meeting with him present, and left the building to
return borrowed documentation for the meeting to the school nurses office.

Mico Fernandez immediately followed Tisha Brick directly out of that meeting,
proceeded to turn his lights on and attempted to give Tisha Brick a false citation just

seconds after Tisha Brick left EMSD parking lot.
Case 1:18-cv-01143-JCH-JHR Document1 Filed 12/07/18 Page 13 of 21

57.

58.

59.

60.

Tisha Brick engaged verbally with Mico Fernandez after he demanded that she stop
walking toward the school about his continuous unwanted, harassing, and intimidating
activity and demanded to review the false claim with Mico Fernandez in front of Chief
Stephanie Reynolds immediately. Mico Fernandez claimed the Police Department was
closed on Fridays and that wouldn’t be possible to do. Tisha Brick demanded that Mico
Fernandez either give the false citation or to state that Tisha Brick was free to go.

Mico Fernandez told Tisha Brick that she was free to go for the moment and proceeded to
continue to harassingly follow her into the lower elementary school. When Tisha Brick
exited the lower elementary Mico Fernandez followed her out of the building as well.
Tisha Brick in fear for her safety at that time, called family for help but they were unsure
of what to do.

Tisha Brick drove to CYFD office in Estancia to seek relief, to report what was
happening, and to seek any form of help. The CYFD manager Michelle Hill and still
current investigator Joaquin Morales were quite disturbed at Mico Fernandez and
EMSD’s actions. CYFD assured Tisha Brick she was welcome to stay in the office until
Mico Fernandez left her alone and that they would document the incident but suggested
Tisha Brick file an email complaint with Chief Stephanie Reynolds immediately for
documentational purposes.

Tisha Brick filed a formal complaint on Mico Fernandez with Chief Reynolds via email
immediately after the incident and was responded to by Chief Reynolds a few days later.
Chief Reynolds sent a letter that among other things claimed that unless specific law
statutes could be proven to have been violated, she found her officer to have done nothing

wrong. The letter claimed he was invited to the meeting for staff safety purposes and
61.

62.

63.

64.

65.

Case 1:18-cv-01143-JCH-JHR Document1 Filed 12/07/18 Page 14 of 21

instructed to file a grievance through the town of Estancia in order for them to conduct a
90-day investigation which the results would be sent via email letter.

Tisha Brick was instructed by former legal counsel Gail Stewart not to do anything that
would interfere with her ability to obtain evidence on the school districts’ actions
including following the chiefs’ instructions. No report was able to be filed through the
town of Estancia.

On January 23, 2018 Joel Shirley sent out a retaliatory and unlawful 3-page letter which
alleged among many things, that Tisha brick verbally threatened the campus principal to
the point of breaking the law and district policy and ultimately banned Tisha Brick from
campus and having contact with 99 percent of the staff on campus. This letter also
coerced Tisha Brick into bringing Anthony back to school because an IEP and BIP were
“signed and in place”. This letter contains similar wording of Mindy Lingnau’s coercive
and threatening letters sent shortly before. The letter claimed if Anthony wasn’t returned
to school by February 6, 2018 he would be deemed withdrawn.

A Due Process Hearing request was served by former counsel Gail Stewart to EMSD on
February 14, 2018.

Tisha Brick filed a complaint with the Office of Civil Rights on February 23, 2018. The
Office of Civil Rights Denver division assigned the case to Michael Germano around
April of 2018, who kept in touch with Tisha Brick off and on until August of 2018.
Michael Germano sent a letter via email to with OCR’s “official findings” the night
before the Due Process Hearing which was August 24, 2018. Plaintiff requests a full
appeal on the “findings”. These findings were the result of Mr. Germano simply making

phone calls to only some of the people who were directly linked to the complaints.
Case 1:18-cv-01143-JCH-JHR Document1 Filed 12/07/18 Page 15 of 21

66. Rather than conducting a full investigation on the entire school district as he should have
on behalf of OCR, Mr. Germano refused to give weight to the four-inch thick file of
relevant evidence Tisha Brick provided. This evidence cost quite a bit of money to not
only make copies of, but was also costly to pay to have it all shipped with insurance to
OCR Denver Division at their request.

67. Mr. Germano states in his letter that he went primarily with verbal statements/allegations
rather than any valid substantial evidence to justify his reason for finding no violations on
the original complaint.

68. Mr. Germano admits on his letter issued in 2018 that he only made some phone calls to a
few of the accused administrators, the school resource officer, allegedly looked at a few
documents provided from the district, and talked to some unknown “community
members” and used that for his reasoning of findings.

69. Documented evidence and testimony from the Due Process Hearing disproves every
single one of Mr. Germano’s findings. In fact, much of the evidence that was not allowed
into the Due Process Hearing, newly discovered evidence, and facts would significantly
go towards further disproving Mr. Germano’s findings in conjunction with many of the
false claims made by most of the defendants.

70. During the 2018 Due Process Hearing, all defendants who participated in the Hearing,
except for 3-4 people, committed multiple acts of blatant perjury. Evidence from
contradicting witness testimony, audio recording, and documentation substantiates this
claim.

71. During the 2018 Due Process Hearing Evelyn Howard-Hand was caught by two public

civilians “coaching” witness Mindy Lingnau while she was under oath and in the middle
72.

73.

74.

75.

Case 1:18-cv-01143-JCH-JHR Document1 Filed 12/07/18 Page 16 of 21

of being directly examined by myself as the Pro Se Parent. The civilians provided
picture/video evidence along with going on record to testify to what they saw. Mindy
Lingnau’s’ continued testimony couldn’t be completed without “looking to her lawyer for
answers” shortly after the incident happened, and the Hearing Officer verbally called her
out on it, which substantiated their claims.

During the 2018 Due Process Hearing after EMSD previously claimed they had no issues
about Anthony being on medical cannabis, in conjunction with other revealing evidence
and testimony, EMSD and legal counsel paid Donald Misch, an out-of-state psychiatrist
who never knew Anthony prior, but was given full access to Anthony’s medical records,
to come testify against Anthony using THC for his medical condition.

In September of 2018 EMSD counsel Evelyn Howard-Hand and Lorie Gerkey sent Tisha
Brick a letter of settlement coercion with a deadline of response of October 12", 2018,
followed by the threat of requiring EMSD to make a CYFD referral. Tisha Brick did not
respond to the letter at all and another highly malicious and false CYFD report was filed
in conjunction with a malicious referral to JPPO as well.

Tisha Brick hired Joe Campbell, former counsel to the Due Process Hearing matters, to
represent Tisha Brick on the malicious truancy matter, appeared with Tisha in Truancy
court along with the CYFD investigator Albert Lovato who was investigating Tisha Brick
on EMSDs’ abuse and neglect allegations.

Tisha Brick called Deputy District Attorney Ray Sharbatt the Friday before she was
scheduled to appear in Truancy court. Tisha Brick tried to get the DA to understand she

was in legal proceedings with EMSD and their reports were malicious. Ray Sharbatt
Case 1:18-cv-01143-JCH-JHR Document1 Filed 12/07/18 Page 17 of 21

stated he was shocked by the report even being filed, stated he would make some phone
calls and get back to Tisha Brick.

76. Ray Sharbatt contacted Tisha Brick later that afternoon, he stated he spoke with EMSD,
he spoke with NMPED and that “they all saw no legal reason why Anthony Brick
shouldn’t be in school or receiving homebound services”, therefore, he stood by the
decision to summon Tisha Brick to truancy court.

77, When Tisha Brick appeared in Truancy Court in November 2018, she met with Joe
Campbell, Ray Sharbatt, and Joel Shirley in a private room. Some discussion was had as
the some of the issues surrounding the legal proceedings and Joel Shirley proceeded to
happily admit in front of all, that he had made the recent malicious CYFD call and
admitted to having been personally biased towards Tisha Brick administering medical
Cannabis in the form of “vaporization” to Anthony Brick.

78. An agreement was made in the Truancy Court hearing with Judge Murdoch presiding,
that EMSD would upon Anthony Brick being re-enrolled in Estancia Municipal School
District, pay for all of the necessary testing owed and due to Anthony Brick, so that a
new IEP and BIP could be developed to meet all of his unique and individual needs. The
parties also agreed to meet again in February 2019 to review the status of the legal
proceedings between Tisha Brick and EMSD.

79. The parties also agreed that this was in no way, shape, or form to impact the legal
proceedings, a was not an offer of settlement nor was it an agreement to return Anthony
Brick physically to attending school.

80. The day after Tisha Brick went and enrolled Anthony Brick back into EMSD Tisha Brick

requested a formal written agreement from Evelyn Howard-Hand and EMSD via email.
81.

82.

83.

84.

Case 1:18-cv-01143-JCH-JHR Document1 Filed 12/07/18 Page 18 of 21

Evelyn Howard-Hand refused to honor the original agreement and changed the terms
upon Anthony Brick’s enrollment. Tisha Brick informed Evelyn Howard-Hand that if
that was the case Tisha Brick would be disenrolling Anthony Brick from EMSD.

Evelyn Howard-Hand didn’t respond, and therefore Tisha Brick followed through with
disenrollment of Anthony Brick. Tisha Brick emailed Evelyn Howard-Hand to inform her
of such action, to inform her of hiring Joe Campbell for the truancy matters and informed
her that Tisha Brick would be temporarily seeking another school district who would be
more willing to fully accommodate Anthony Brick and work with Tisha Brick without
bias.

Tisha Brick received a letter of unsubstantiated findings On November 21, 2018 by

CYFD investigator Albert Lovato on the allegations of educational neglect, drug exposed
child, and other severe abuse and neglect.

Plaintiff requests the review of all CYFD/JPPO/DOH/State/Federal reports including the
original intake forms filed against Tisha Brick and Anthony Brick by EMSD and at the
documented requirement of representing counsel Evelyn Howard-Hand and Lorie Gerkey
for intentional criminal and malicious acts of conspiracy, coercion, and abuse of process
violating both Anthony Bricks’ and Tisha Bricks’ civil rights.

Plaintiff requests the court to review all blatant acts of perjury committed in the Due
Process Hearing by all defendants who participated in the Hearing except for Chariti
Sanchez, Julie Morales, and Joe DiRaddo. This goes towards proving that many of the
defendants are not credible as the Hearing Officer has indicated in his decision of
findings. This also goes towards disproving many of OCR’s findings and the false

statements given to OCR.

 
Case 1:18-cv-01143-JCH-JHR Document1 Filed 12/07/18 Page 19 of 21

85.

86.

87.

Plaintiff requests the court to review all retaliation and discrimination issues the hearing
officer did not consider, the issues that he did not have Jurisdiction over in the due

process hearing, and the issues in which OCR failed to appropriately investigate.
Plaintiff requests the court to review the intentional mass conspiracy to commit abuse of
process, the intentional acts of committing abuse of process, intentional character harm of
Tisha Brick and Anthony Brick, false accusations of criminal activity by Tisha Brick, and
the violations of Anthony Brick’s and Tisha Bricks’ civil rights by Evelyn Howard-Hand,
Lorie Gerkey, Deputy District Attorney Ray Sharbatt, Joel Shirley, Athena Trujillo,
Karen Pai, Mindy Lingnau, Danielle Trujillo, Aimee Watts, India Encinas, Vanessa
Gutierrez, Stephanie Reynolds, and Mico Fernandez.

Plaintiff requests the court to review the failure of the State of New Mexico, The New
Mexico Public Education Department, and the Office of Civil Rights to uphold the lawful
rights of the parent Tisha Brick while engaged in federally protected activities, failure to
enforce Federal laws which are intended to fully protect the disabled child and their
advocate, failure to implement laws in the state medical cannabis program which allow
full participation and prevent discrimination and or retaliation upon caregivers and
patients, failure of proper constituent assistance, failure to advocate for Tisha and
Anthony Brick, failure to intervene on behalf of a mother and her disabled son being
openly discriminated and retaliated against, and failure of lawfully reprimanding and/or
holding accountable all those in this case who have repeatedly and intentionally used
their licenses and positions of power to abuse the system to coerce a mother and her

disabled child and deny them their rights under all parts of the federal law.
88.

89.

Case 1:18-cv-01143-JCH-JHR Document1 Filed 12/07/18 Page 20 of 21

Plaintiff requests the admittance of any and all evidence, including the evidence barred
from the Due Process Hearing, surrounding the case that has a semblance of relevancy
towards proving the facts of the case to be admitted for review and consideration. The
forms of evidence include but are not limited to: all emails between plaintiff and
defendants, all documentation, text messages, a digital audio recording, a written
transcription of the audio recording, CYFD reports and all documentation relevant to
them, JPPO reports and all documentation relevant to them, screenshots, all EMSD and
Plaintiff documentation from the Due Process Hearing, Due Process hearing transcripts,
affidavits, and fact supporting media articles. This request is supported by § U.S.C. 1415
(i)(2)(C) (ii), and plaintiff also attaches with this complaint 3 articles of supportive case
law for reference.

Plaintiff requests the court to consider that Tisha Brick is a Pro Se Parent and not an
attorney. Plaintiff also requests guidance from the court on the procedural matters of this

Court.
Case 1:18-cv-01143-JCH-JHR Document1 Filed 12/07/18 Page 21 of 21

Respectfully Submitted on this 7th Day of December 2018,
Tisha Brick Pro Se Plaintiff

and on behalf of minor Anthony Brick

(505) 910-6106

tbrick2009@live.com

PO BOX 1082

Estancia NM 87016

I herby Certify that a copy of this complaint was emailed to Hearing Officer Morgan
Lyman, Evelyn Howard-Hand and Lorie Gerkey of Walsh Gallegos Trevifio Russo Kyle

P.C. on this 7th Day of December 2018.

dia Ee
